Continuing Abatement Order filed December 17, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00665-CV
                                    ____________

                    DOV AVNI KAMINETZKY, Appellant

                                          V.

            HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-12988

                   CONTINUING ABATEMENT ORDER

      The court abated this appeal on May 19, 2015, for the trial court to make
findings of fact and conclusions of law per appellant’s request. We ordered the trial
court to file its findings and conclusions by June 18, 2015.

      On July 24, 2015, the district clerk filed a letter stating the trial court had not
signed findings of fact and conclusions of law and that they would be filed in this
court as soon as they were available.
      On October 9, 2015, we sent a letter to the trial court, asking it to send the
requested findings and conclusions at the earliest possible date. The district clerk
filed a letter on October 14, 2015, again stating the trial court had not signed
findings and conclusions.

      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. See Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989); Electronic Power Design, Inc., v. R.A. Hanson
Co., Inc., 821 S.W.2d 170, 171 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      Accordingly, we ORDER the trial court to make the requested findings of
fact and conclusion of law and include them in a supplemental clerk’s record to be
filed in this court on or before January 5, 2016.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.



                                   PER CURIAM